DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0055] of the Specification mentions phase current 54 and 56, referencing fig. 5. Phase current 56 is not labeled in the drawing.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “a pulse power module operable to …”;
Claim(s) 1:
 “a PoE module operable to …”;
Claim(s) 1 and 10:
 “a power controller for selecting …”; 
Claim(s) 10:
 “a first power delivery module for”; and
Claim(s) 10:
 “a second power delivery module for”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6, 8-11, 14-15, and 17-19
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHONG et al., US 2015/0323968 Al, (“Chong”).
Regarding Claim 1,
 Chong teaches a power control block comprising:  (Fig. 3A, elements 351-362 collectively) 
a power input (Fig. 3A, element 356) for receiving pulse power from a power source (Fig. 3A, element 351) ;
a power output for delivering the pulse power or Power over Ethernet (PoE) to a transmission line connector; (Fig. 3A, elements 362 and 367 collectively; See also [0026] “One or more wires in link 361 carries power and data through Ethernet transformer group 367 to Ethernet interface 362.”) 
a pulse power module operable to receive the pulse power and transmit the pulse power to the power output;  (Fig. 3A, element 357; [0026] “HP-PSE switch 357 is a second power-supply circuit … HP-PSE switch 357 receives power from device power circuit 351 through line 365 and 356.” ) 
a PoE module operable to receive the pulse power and transmit the PoE to the power output; (Fig. 3A, element 355; See also [0026] “PSE controller 355 comprises a first power-supply circuit … PSE controller 355 receives power from device power circuit 351 through line 356 and 358”) and
 a power controller for selecting the pulse power module to deliver the pulse power to the power output or the PoE module to deliver the PoE to the power output.  (Fig. 3A, element 352; See also [0026] “Processing circuit 352 can send a control signal to turn on or turn offHP-PSE switch 357 through signal 359 ….” See also [0050] – [0052] “if it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is capable of receiving high power, processing circuit 352 determines to tum on HP-PSE switch 357. If it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is not capable of receiving high power, processing circuit 352 determines not to turn on HP-PSE switch 357 … If processing circuit 352 determines to turn on HPPSE switch 357 …  processing circuit 352 sends a control signal to turn on HP-PSE switch 357 through signal 359; a power circuit in PSE controller 355 is then not used to supply power to HPPSE- PD 300 ….”; Emphasis added. See also [0022];
i.e. either element 357 or element 355 is used to supply power. )
Regarding Claim 2,
 Chong teaches wherein the power control block is mounted on a circuit board and coupled to the transmission line connector through the circuit board.  (Fig. 3A, element 350. See also [0027] “The function of device power circuit 351 is to supply power to processing circuit 352 and the rest of circuitries of HP-PSE 350”).
Regarding Claim 5,
 Chong teafches further comprising a second power output, (Fig. 1, elements 103, 110, and 111; See also [0019]) 
wherein the power controller is operable to select the PoE module or the pulse power module for delivery of the PoE or the pulse power at each of the power outputs.  ([0024] “After HP-PSE-PD 102 detects that a device is connected to one of its Ethernet ports configured for supplying power, such as port 108, it determines whether HP-PSE-PD 103 connected to port 108 is a PD or not, and can determine the power class ofHP-PSE-PD 103 according to a standard, such as IEEE 802.3af standard or IEEE 802.3at standard … determines whether HP-PSE-PD 102 should be allowed to supply more power than the power range specified in IEEE 802.3af standard or IEEE 802.3at standard to HP-PSE-PD 103 … The same determination process also applies at HP-PSE 101 and HP-PSE-PDs 103 and 104.” Emphasis added.) 
Regarding Claim 6,
 Chong teaches the power control block of claim 1 further comprising two power connectors coupled to the power input.  (Fig. 3A, elements 365 and 358) 
Regarding Claim 7,
 Chong teaches further comprising a power connector coupled to the power input and configured for connection with the power connector of another power control block,
wherein the power connector is operable to transmit or receive the pulse power between the power control blocks.  (Fig. 3C, elements 301, 303, 327, 317, and 328; See also Fig. 1, elements 103, 109, 110, and 111; See also [0024];) 
Regarding Claim 8,
 Chong teaches wherein the power control block and another power control block are mounted on a circuit board (Fig. 3A, element 350. See also [0027] “The function of device power circuit 351 is to supply power to processing circuit 352 and the rest of circuitries of HP-PSE 350”) with a plurality of transmission line connectors. (Fig. 1, elements 103, 109, 110, and 111; see also [0024]) 
Regarding Claim 9,
 Chong teaches wherein the transmission line connector comprises an RJ block for receiving a plug coupled to an Ethernet cable. ([0020] “Ethernet cable 115, 116, 117, and 118 are preferred to be a CAT-Se cable with AWG26 or AWG24 in order to support the high power. The number of PoE devices an HPPSE or an HP-PSE-PD can supply power to, depends on the power consumption of the PoE devices.”) 
Regarding Claim 10,
 Chong teaches a power control block comprising: (Fig. 3A, elements 351-362 collectively)
a power input for receiving a first type (Fig. 3A, element 356)  of power from a power source; (Fig. 3A, element 351)
a first power delivery module for transmitting said first type of power; (Fig. 3A, element 357; [0026] “HP-PSE switch 357 is a second power-supply circuit … HP-PSE switch 357 receives power from device power circuit 351 through line 365 and 356.” ) 
a second power delivery module for converting said first type of power to a second type of power and transmitting said second type of power; (Fig. 3A, element 355; See also [0026] “PSE controller 355 comprises a first power-supply circuit … PSE controller 355 receives power from device power circuit 351 through line 356 and 358”)
a power output for transmitting said first type of power or said second type of power to a transmission line connector; (Fig. 3A, elements 362 and 367 collectively; See also [0026] “One or more wires in link 361 carries power and data through Ethernet transformer group 367 to Ethernet interface 362.”) 
and
 a power controller for selecting said first power delivery module for delivery of said first type of power or said second power delivery module for delivery of said second type of power to the power output; .  (Fig. 3A, element 352; See also [0026] “Processing circuit 352 can send a control signal to turn on or turn offHP-PSE switch 357 through signal 359 ….” See also [0050] – [0052] “if it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is capable of receiving high power, processing circuit 352 determines to tum on HP-PSE switch 357. If it is determined by processing circuit 352 that HP-PSE-PD 300 connected at Ethernet interface 362 is not capable of receiving high power, processing circuit 352 determines not to turn on HP-PSE switch 357 … If processing circuit 352 determines to turn on HPPSE switch 357 …  processing circuit 352 sends a control signal to turn on HP-PSE switch 357 through signal 359; a power circuit in PSE controller 355 is then not used to supply power to HPPSE- PD 300 ….”; Emphasis added. See also [0022];
i.e. either element 357 or element 355 is used to supply power. )
wherein the power control block is configured for mounting on a circuit board comprising the transmission line connector.  (Fig. 3A, element 350. See also [0027] “The function of device power circuit 351 is to supply power to processing circuit 352 and the rest of circuitries of HP-PSE 350”) 
Claim(s) 11, 14-16, and 17-20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1 and 5-8 Specifically:
Claim(s) 11 ,18, and 19 correspond(s) to claim(s) 1	
Claim(s) 14 correspond(s) to claim(s) 5;
Claim(s) 15 correspond(s) to claim(s) 6; 
Claim(s) 16 and 20 correspond(s) to claim(s) 7; and
Claim(s) 17 correspond(s) to claim(s) 8;
Therefore claim(s) 11, 14-15, and 17-19 is/are rejected under the same reasoning set forth above over Chong.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 12,
 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al., US 2015/0323968 Al, (“Chong”) in view of Gong et al., US 2019/0386836 Al, (“Gong”)
Regarding Claim 3,
 Chong does not expressly teach wherein the pulse power comprises high voltage pulse power at a voltage above 56 volts.  
Note, however, that Chong goes on to teach delivering power above standard POE power levels (Chong [0017]) 
A person having ordinary skill in the art at the time the claimed invention was filed would recognize, in view of Gong, that supplying a voltage above 56V exceeds the standard POE voltage. (Gong [0003] “link. More specifically, a power source device (PSE) connected to the physical layer of the first node of the communications link provides DC power (for example, 56 volts DC) to a powered device (PD)”; Chong [0022] “The power-supply circuit comprises at least two sections. A first power-supply circuit section is for supplying power up to a first power limit, such as the power limit specified according to IEEE 802.3af standard and IEEE 802. 3at standard. The second power-supply circuit section is for supplying power more than the first power limit”) 
Claim(s) 12
 recite(s) features that are substantially the same as the apparatus set forth in claim(s) 3. Therefore claim(s) 12 is/are rejected under the same reasoning set forth above over Chong in view of Gong.
Claim(s) 4 and 13
 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al., US 2015/0323968 Al, (“Chong”) in view of Koch, US 5,793,628, (“Koch”).
Regarding Claim 4,
 Chong does not teach wherein the pulse power comprises multi-phase pulse power.  
Chong goes on to teach that power is drawn from an electrical socket, and processed at a device power circuit for further use in the circuit. (Fig. 3A, elements 2700, 351; See also [0026]) 
Koch teaches wherein the pulse power comprises multi-phase pulse power.  (Koch Fig. 1; See also col. 3, ll. 11-22) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Koch with the teaching of supplying a dc power to a computer circuit (Chong Fig. 3A, elements 2700, 351; See also [0026]) by teaching an improved dc power converter which mitigates against ripple and responds to load changes quickly, thus improving power delivery in the system. (Koch col. 3, ll. 10-33) 
Claim(s) 13
 recite(s) features that are substantially the same as the apparatus set forth in claim(s) 4. Therefore claim(s) 13 is/are rejected under the same reasoning set forth above over Chong in view of Koch.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PICARD, US 2015/0042243 Al for its teaching of supplying variable power to PDs in a POE system;
HUSSAIN, US 2008/0235523 Al, for its teaching of supplying high power to POE PDs;
FERENTZ et al., US 2006/0171399 Al, for its teaching of detecting and supplying power to high power PDs in a POE system; and
Penning, US 2008/0168283 Al, for its teaching of supplying power from variable sources in a POE environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian J Corcoran/Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187